11. Safety of Toys (
- After the vote on Amendment 142:
(DE) Mr President, on a point of order, we are of course in the process of adopting a decision, a directive, on the basis of a trialogue agreement. We had a similar state of affairs yesterday with regard to emissions trading. Today we are rightly putting all the other amendments to the vote separately after adopting the overall decision; which I feel is right and proper. We did not do so yesterday, and, indeed, I cannot understand why not. The facts of the matter were the same, but separate votes were not held; which I do not consider acceptable. After all, I and 40 fellow Members tabled amendments yesterday, and I think I am entitled to see votes on those, too.
I am only doing my job, and I have only an executive function. I may have influence, but I do not have any real power.
(DE) Mr President, it would make sense for you to get together with the Conference of Presidents to consider the introduction of a general procedure. I would certainly welcome the one followed yesterday, but we should always use the same voting system in such cases.
We shall convey that to the Conference of Presidents, and shall come to a decision one way or another.
(DE) Mr President, one component of the agreement between Parliament and the Council was a statement by the Commission, which Commissioner Verheugen had promised us. He failed to make this statement on Monday. I had assumed that Commissioner Verheugen - who is not present here today, of course, but is represented by Commissioner Barrot - would make this statement, which concerns three points important to Parliament, in this House prior to the vote, but I have yet to hear any such statement. I wish to know the actual course of the procedure without delay.
The President was not informed about this, but I have taken note of it now. Mrs Gebhardt, when do you consider an appropriate time for the Commission to make a statement should it wish to do so - now or later?
(DE) Mr President, we usually hear this statement before the vote, since it forms part of the text but the text is yet to be officially presented to Parliament in writing. We do need this text officially first, therefore - that should go without saying.
Mrs Gebhardt, you say we usually hear this at the beginning, but that time has already passed.
Vice-President Barrot, if you would like to make the statement now.
Vice-President of the Commission. - (FR) Mr President, in response to Mrs Gebhardt, I am going to submit the three declarations to you, and they can be added to the file.
Mr Vice-President, how long is the statement? If it is not too long, may I ask you to read it out, as Mrs Gebhardt has requested.
Vice-President of the Commission. - Mr President, there are three declarations: declaration of the European Commission on monitoring of safety aspects; declaration of the European Commission on the requirement concerning toys which are designed to emit a sound; declaration of the European Commission on the classification of books.
(FR) I can read them out to you.
That was a technical explanation.
(DE) Mr President, under these circumstances, may I ask that we proceed to the vote, but not hold the final vote? This will allow us to have a look at the text and then hold the final vote in January if we are satisfied.
(Members knock on tables in approval)
I gather from your reaction that you support Mr Swoboda's proposal. In that case, we shall now proceed to the vote but refrain from holding the final vote.
- After the vote on the amended proposal:
We shall hold over the final vote until we have heard the Commission's position in full.
- (FR) Mr President, I have followed all these debates from start to finish, particularly the ones on Monday evening. We must adopt a responsible attitude regarding the safety of our fellow citizens. They are urgently awaiting this legislation, which should make children and families safer. We cannot wait.
On Monday evening Mr Verheugen gave a very precise account of the content of the three declarations that Mr Barrot has provided. This was merely a formal deposition of these declarations. As Commissioner Verheugen said on Monday evening, we can and must vote; this is our responsibility towards European consumers.
(Applause)
Ladies and gentlemen, you were of the opposite opinion a moment ago. Let us then vote now on whether to take a vote.
(DE) Mr President, with the greatest respect, I should like to ask why the Commissioner cannot read out what he has brought with him. Is there a fundamental problem in this regard?
The Commissioner cannot or does not wish to answer, Mr Posselt. For my part, I do not wish to comment, as that is not my job.